Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 4/8/2021 are acknowledged. Applicant's arguments filed 4/8/2021 have been fully considered. They are persuasive in regard to claims 59-60 but not persuasive in regard to other claims. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as previously filed. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Regarding claim 1, applicant makes similar teaching-away arguments regarding the prior art of Schulz, which were thoroughly responded in the previous office action dated 7/13/2020 (pages 2-3, under Response to Arguments section, and pages 11-12 under 103 rejection). In the filed Remarks, applicant asserts that “(a)s described in Schulz, a two-dimensional implementation "suffers as it is expanded because of the resulting large number of long routes that slow cross point switching performance" (id.). Because Schulz teaches away from "the integrated circuit is a two-dimensional integrated circuit" and "wherein the non-uniform Benes network is configured to couple processing units of a two-dimensional array of the integrated circuit" as recited in claim 1, any combination of Chang and Schulz does not support a rejection of independent claim 1 under 35 U.S.C. § 103.” Again, applicant fails to point out the facts and reasoning behind the conclusive remark that “Schulz teaches away from "the integrated circuit is a two-dimensional integrated circuit" and "wherein the non-uniform Benes 
Regarding claim 4, applicant makes exactly the same arguments as those filed on 6/24/202, which were thoroughly responded in the previous office action dated 7/13/2020 (page 4, under Response to Arguments section). Applicant has not pointed out where the Office has erred in that Response which is copied here in the following:
“Examiner respectfully disagrees. As discussed in the previous office action with regard to claim 1, which is the parent claim of claim 4, particularly in regard to the first Benes network portion and the second Benes network portion, Chang teaches on page 2 that “an AS-Benes of size n is constructed recursively from an AS-Benes of size n/2 and an AS-Benes of size n/2.” As an example, Fig. 4 of Chang shows an AS-Benes of size 5 being built from an AS-Benes of size 2 and an AS-Benes of size 3. The first Benes network is interpreted as the lower sub-network of size 3 in Fig. 4 and the second Benes network is interpreted as the upper sub-network (or an AS-Benes) of size 
Regarding claim 7, applicant makes exactly the same arguments as those filed on 6/24/202, which were thoroughly responded in the previous office action dated 7/13/2020 (page 5, under Response to Arguments section). Applicant has not pointed out where the Office has erred in that Response which is copied here in the following:
“Examiner respectfully disagrees. The feature that “the configuration unit comprises configuration registers, input registers, a write circuit and a network that couples the input registers to the write circuit” is commonly used in a Benes network as evidenced by the teachings of Danninger. Just because applicant uses it in its non-uniform Benes network does not make this feature a unique feature or make this feature non-obvious to a person of ordinary skill in the art. The fact that Danninger uses it successfully between portions and/or layers of a uniform Benes network and the fact that the non-uniform Benes network of Chang and Schultz is just a combination of portions and/or layers of uniform Benes networks make it obvious to a person of ordinary skill in the art that the outcome of applying Danninger’s teachings to the disclosure of Chang and Schultz is predictable. Furthermore, a person of ordinary skill in the art would be motivated to make the combination to enable a more efficient programming of the Benes network by using the configuration unit taught by Danninger.”

“Examiner respectfully disagrees. As explained in the previous office action, “(t)his is self-evident since a set of {A, B, C} is a part of {A, B, C, D, E} and is also a part of {A, B, C}”. No prior art reference is needed to reject this claim since applicant recites only a self-evident math fact. The claimed feature simply states that the set of X is a part of the X. Here, X = “switches of the intermediate layer of the first Benes network portion”. There are only two possible scenarios. The first scenario is that X = {A, B, C} and the set of X = {A, B, C} also, i.e., X = the set of X. In this scenario, the claim is self-evident since the set of X (i.e., {A, B, C}) is a part of the X (i.e., {A, B, C}). The second scenario is that X = {A, B, C, D, E} and the set of X = {A, B, C}, i.e., the set of X is a subset of X. In this second scenario, the claim is also self-evident (i.e., {A, B, C} is a part of {A, B, C, D, E}). Since there is no scenario other than these two, the claim is always self-evident as discussed in the previous office action.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

Claim 64 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added claim 64 recites “wherein the relay channel exhibits zero latency.” But no description can be found in the specification regarding the subject matter. The amendment refers to the [0064-0065] as the disclosure for this newly added subject matter. However, to a person having ordinary skill in the art at the time the invention was made, [0064-0065] neither provide express support nor convey in any reasonably clear way about the newly added limitations. For example, the closest disclosure is found in [0065] which states:
“The relay channel of each data processor of the multiple data processors may exhibit substantially zero latency.” 
This does not support the newly added claim feature of “wherein the relay channel exhibits zero latency.”
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Chang et al., "Arbitrary size Benes networks." Parallel Processing Letters 7, no. 03 (1997): 279-284, hereinafter Chang, 
Schulz et al., US 20150341037 A1, published on November 26, 2015, hereinafter Schulz, 
Danninger et al., US 20130318417 A1, published on November 28, 2013, hereinafter Danninger,
Collins et al., US 5963745 A, issued on October 5, 1999, hereinafter Collins,
Silverbrook et al., US 20130010128 A1, published on January 10, 2013, hereinafter Silverbrook,
Luick, US 20100077177 A1, published on March 25, 2010, hereinafter Luick, and
Foster et al., US 6038630 A, issued on March 14, 2000, hereinafter Foster.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 16-19, 31 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Schulz.
Regarding claim 1, Chang discloses Chang: Abstract. “The Benes network is a rearrangeable nonblocking network which can realize any arbitrary permutation.”) comprising: 
a first Benes network portion that has a first number (k) of first inputs and k first outputs; (Chang: Section 2 on pages 2-3 discusses the construction of arbitrary size (AS) Benes network. For example, “an AS-Benes of size n is constructed recursively from an AS-Benes of size n/2 and an AS-Benes of size n/2.” The section 2 specifically discusses AS-Benes of an odd size in the last paragraph of the section. Figure 4, where an AS-Benes of size 5 is built from an AS-Benes of size 2 and an AS-Benes of size 3. Lower sub-network)
a second Benes network portion that has a second number (j) of second inputs and j second outputs, (Chang: Section 2 on pages 2-3 discusses the construction of arbitrary size (AS) Benes network. For example, “an AS-Benes of size n is constructed recursively from an AS-Benes of size n/2 and an AS-Benes of size n/2.” The section 2 specifically discusses AS-Benes of an odd size in the last paragraph of the section. Figure 4, where an AS-Benes of size 5 is built from an AS-Benes of size 2 and an AS-Benes of size 3. Upper sub-network)
wherein j is smaller than k; (Chang: Figs. 4-5. Upper sub-network has smaller size than lower sub-network. Also since AS-Benes from Chang is arbitrary in size, one can always construct an AS-Benes with a size smaller than another AS-Benes according to the “Construction Strategy” disclosed in Section 2 of Chang.) and 



Chang does not disclose explicitly but Schulz teaches, in the same field of endeavor of switching networks and more specifically to a scalable or configurable switching network, a set of multiplexers that are coupled between a set of switches of an intermediate layer of the first Benes network portion and a first layer of the second Benes network portion. (Schulz: Figs. 2-4 and [0038-0041, 0043, 0045-0048, 0052]. Interconnections at the chip level of the switching die 152 between the ingress switches 202 and 204 and the middle stage switches 220 and 232 are controlled by the multiplexers 206, 208, 210, and 212; multiplexers 206,208,210 and 212 in conjunction with TSVs 260,262,270,272, and 274 in Fig. 2B also allow routing of connections to and from the programmable component area 142 below the switching die 152 and the switching die 154 above the switching die 152.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s disclosure with Schulz’s teachings by combining the non-uniform Benes networks (from Chang) with the technique of interconnection (from Schulz) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the non-uniform Benes networks would still work in the way according to Chang and the technique of interconnection would continue to function as taught by Schulz. In fact, the inclusion of Schulz's technique of interconnection would enable a better non-uniform Benes networks by reducing the size and improving the power efficiency of the non-uniform Benes network. (Schulz: [0041, 0043])
As discussed in the section of Response to Arguments, Schulz also teaches wherein the integrated circuit comprising a Benes network is a two-dimensional integrated circuit. (Schulz: [0038-0041]) As discussed above, in [0041], Schulz discusses some drawbacks of the two-dimensional integrated circuit implementation for the particular application scenario and design considerations as stated in [0041]. However, for different application scenarios and design considerations faced by a person skilled in the art, the two-dimensional integrated circuit implementation (2D option) may be considered as an alternative implementation or an obvious to try option for a person of ordinary skill to evaluate the pros and cons of the two different options, i.e., 2D and 3D implementations discussed in [0041] of Schulz. Furthermore, the 
Regarding the newly added limitation of “wherein the non-uniform Benes network is configured to couple processing units of a two-dimensional array of the integrated circuit”, this new feature is nothing more than an application of the non-uniform Benes network taught by Chang and Schulz. As pointed out by Chang, the discussed Benes network is “a rearrangeable nonblocking network which can realize any arbitrary permutation” (Chang: Abstract) and is a special type of a multistage network which “consists of more than one stage of switching elements and is usually capable of connecting an arbitrary input terminal to an arbitrary output terminal.” (Chang: first paragraph of “Introduction” on page 1). Furthermore, as disclosed by Schulz, the “cross point switch” (Schulz: 150 in Figs. 1A-1B) as implemented using a Benes network (Schulz: Fig. 3 for 2D and Fig. 4 for 3D) can be used to couple different processing units (Schulz: programmable logic regions in Fig. 1A). In light of the above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply or configure the non-uniform Benes network to couple processing units of a two-dimensional array of the integrated circuit in broaden the application of the non-uniform Benes network. Furthermore, by adding the non-uniform Benes network as an alternative implementation of the “cross point switch” in Schulz, it would not change the functioning of the non-uniform Benes network of Chang or the 
Therefore, it would have been obvious to combine Chang with Schulz to obtain the invention as specified in claim 1. 
Regarding claim 2, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the k first outputs and the j second outputs form a third number of outputs of the non-uniform Benes network; wherein the third number equals a sum of k and j; wherein the third number differs from a power of two. (Chang: Figs. 3-5 and pages 3-4.)
Regarding claim 3, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein k is a power of two. (Chang: Figs. 3-5 and pages 3-4.)
Regarding claim 4, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the first Benes network portion is a Benes network and wherein the second Benes network portion comprises only some layers of a Benes network. (Schulz: [0033-0038, 0045-0047].) (See discussions regarding claim 1 and in Response to Argument section.)
Regarding claim 5, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the intermediate layer is immediately followed a middle layer of the first Benes network portion. (Schulz: [0043, 0045-0048, 0052].)
Regarding claim 6, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, comprising a configuration unit that is configured to configure the Schulz: [0052, 0057].)
Claims 16-19 are the method claims, respectively, corresponding to the integrated circuit claims 1-4. Therefore, since claims 16-19 are similar in scope to claims 1-4, claims 16-19 are rejected on the same grounds as claims 1-4.
Claim 31 is the computer readable medium claim corresponding to the integrated circuit claim 1. Therefore, since claim 31 is similar in scope to claim 1, claim 31 is rejected on the same grounds as claim 1.
Regarding claim 55, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the set of switches of the intermediate layer of the first Benes network portion is only a part of the switches of the intermediate layer of the first Benes network portion. (This is self-evident since a set of {A, B, C} is a part of {A, B, C, D, E} and is also a part of {A, B, C})
Regarding claim 56, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein j is smaller than half of k, Chang: as shown in Fig. 3, an AS-Benes can be constructed for even and odd n and, as discussed on page 2, an AS-Benes can be constructed recursively. In other words, a 9x9 (n=9) Benes (Fig. 5) is constructed by a 4x4 Benes and a 5x5 Benes (Fig. 4) which in turn is constructed by a 2x2 Benes and a 3x3 Benes (Fig. 2). One can also construct a 17x17 Benes from the 8x8 Benes (Fig. 1) and a 9x9 Benes (Fig. 5). For an AS-Benes with a large size n, there are many interconnected Benes with smaller sizes serving as part of the large Benes. For example, one of 2x2 Benes in Fig. 9 can be interpreted as the second Benes network portion (i.e., j=2) and the corresponding 7x7 Benes can be interpreted as the first Benes network portion (i.e., k=7).) Chang {modified by Schulz} does not disclose explicitly the set of switches include specifically 2*j switches (i.e., twice the size of the second Benes network portion). However, that is simply a design choice well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that using 2*j switches provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the switch configuration from Chang {modified by Schulz} or the claimed 2*j switches because both perform the same multiplexing function for the Benes network. Therefore, it would have been obvious to one of ordinary skill in this art to modify Chang {modified by Schulz} with different design choices to obtain the invention as specified in claim 56.
Regarding claim 57, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the set of switches of the intermediate layer of the first Benes network are arranged as spaced apart subsets of switches. (Schulz: Figs. 2-4 and [0041, 0043, 0045-0048, 0052]. See discussions in claim 1. Switches 202, 204, 232, 234, etc. are indeed “arranged as spaced apart subsets of switches” (Figs. 2&4).)
Regarding claim 58, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the first Benes network portion is a first Benes network, the second Benes network portion comprises only some layers of a second Benes network, and wherein some layers of the first Benes network are configured to operate as a first portion of the second Benes network portion. (Chang: in Fig. 9, top 3 Benes of size 2 can be interpreted as a first Benes network of a size 6 and bottom 2 Benes, one being size 1 and the other being size 2, can be interpreted as a second Benes network of size 3. The second Benes network portion is interpreted as any one of the Benes in the second Benes network.)
Claims 7-15 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz} as applied to claim 1 discussed above, and further in view of Danninger.
Regarding claim 7, Chang {modified by Schulz} discloses the integrated circuit according to claim 6, wherein the configuration unit comprises configuration registers, Schulz: [0024-0025, 0029].)
The reasoning and motivation to combine are similar to those in claim 1.
Chang {modified by Schulz} does not disclose explicitly but Danninger teaches, in the same field of endeavor of switching networks including Benes networks, wherein the configuration unit comprises input registers and a network that couples the input registers to the write circuit. (Danninger: [0067-0071, 0078-0080, 0139-0142])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz} disclosure with Danninger’s teachings as doing so would not change the working of Chang’s {modified by Schulz} integrated circuit or Danninger’s technique and would enable more efficient programming of the Benes network. 
Therefore, it would have been obvious to combine Chang {modified by Schulz} with Danninger to obtain the invention as specified in claim 7. 
Regarding claim 8, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein only some of inputs of the non-uniform Benes network are directly coupled to outputs of the non- uniform Benes network. (Chang: Figs. 3-5 and pages 3-4)
Regarding claim 9, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein some inputs of the network are coupled to one or more XOR logic gates. (Danninger: [0029-0030, 0089])
The reasoning and motivation to combine are similar to those in claim 7.
Regarding claim 10, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein the configuration registers Schulz: [0024-0025, 0029, 0052, 0057].) Although Chang {modified by Schulz and Danninger} does not explicitly disclose separate configuration registers for configuring different portions of the integrated circuit, it would have be simply a design choice well within the capability of a person of ordinary skill in order to maximize integrated circuit efficiency depending on the applications since the disclosure of Chang {modified by Schulz and Danninger} already teaches the configuration registers for configuring any of these portions of the integrated circuit.
Regarding claim 11, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein the write circuit comprises a masking unit for configuring groups of switches based on masking bits. (Schulz: [0025-0028].)
Regarding claim 12, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein the network is configured to provide address information to the write circuit, the address information identifies inputs of switches of the Benes network to be configured by configuration information stored in the input registers. (Danninger: [0076-0080])
Regarding claim 13, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 12, wherein the network is configured to calculate addresses of input of switches of a path by applying an iterative process, starting from an address of an input of an output switch of the path. (Danninger: [0078-0079, 0084-0086])
Regarding claim 14, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 12, wherein the network is configured to calculate an address of a switch input within the path based on bits of an address of an adjacent switch input that is closer to the output switch, on one or more configuration bits and on a single XOR operation. (Danninger: [0029-0030, 0078-0079, 0084-0086, 0089])
Regarding claim 15, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 12, wherein the network is configured to calculate an address of a switch input within the path based on the address of the output switch and one or more configuration bits. (Danninger: [0078-0079, 0084-0086])
Regarding claim 59, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 12, wherein the network is configured to calculate an address of a switch input within the path based on bits of an address of an adjacent switch input that is closer to the output switch, on one or more configuration bits and on Danninger: [0029-0030, 0078-0079, 0084-0086, 0089])
Regarding claim 60, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 12, wherein the network is configured to calculate an address of a switch input within the path by applying Danninger: [0029-0030, 0078-0079, 0084-0086, 0089])
Chang {modified by Schulz and Danninger} does not disclose explicitly applying at least four iterations in the iterations of input address calculations. However, that is simply a design choice well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that using at least four iterations provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the disclosed process from Chang {modified by Schulz and Danninger} or the claimed at least four iterations because both perform the same function of calculating an address of a switch input within the path. Therefore, it would have been obvious to one of ordinary skill in this art to modify Chang {modified by Schulz and Danninger} with different design choices to obtain the invention as specified in claim 60.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz} as applied to claim 1 discussed above, and further in view of Collins.
Regarding claim 61, Chang {modified by Schulz} discloses the integrated circuit according to claim 1 wherein the two-dimensional array of the processing units comprises at least Schulz: Fig. 1A.)
Chang {modified by Schulz} does not disclose explicitly but Collins teaches, in the same field of endeavor of parallel array processors, wherein the two-dimensional array of the processing units comprises at least six rows, and wherein a number of columns of the two-dimensional array exceeds the number of rows. (Collins: Figs. 3 and 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz} disclosure with Collins’ teachings as doing so would not change the working of Chang’s {modified by Schulz} integrated circuit or Collins’s technique and would broaden the application of the non-uniform Benes network from Chang {modified by Schulz}. Furthermore, it is also obvious one of ordinary skill in the art that the claimed features of the processor array having “at least six rows” and/or having the number of columns exceeding the number of rows are very much application dependent. In other words, they are simply design choices well within the capability of a person of ordinary skill in the art.
Therefore, it would have been obvious to combine Chang {modified by Schulz} with Collins to obtain the invention as specified in claim 61. 
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz} as applied to claim 1 discussed above, and further in view of Silverbrook.
Regarding claim 62, Chang {modified by Schulz} discloses the integrated circuit according to claim 1 wherein the two-dimensional array of the processing units is configured to perform Schulz: Fig. 1A and [0021-0024].)
Chang {modified by Schulz} does not disclose explicitly but Silverbrook teaches, in the same field of endeavor of image processing, wherein an array of processing units is configured to perform image processing operations. (Silverbrook: Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz} disclosure with Silverbrook’ teachings as doing so would not change the working of Chang’s {modified by Schulz} integrated circuit or Silverbrook’s technique and would broaden the application of the non-uniform Benes network from Chang {modified by Schulz} by providing a practical and/or alternative implementation in connecting “a plurality of parallel processing units”. (Silverbrook: Abstract) 
Therefore, it would have been obvious to combine Chang {modified by Schulz} with Silverbrook to obtain the invention as specified in claim 62. 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz} as applied to claim 1 discussed above, in view of Danninger, and further in view of Luick.
Regarding claim 63, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 1 wherein each processing unit of at least two of the processing units of the two-dimensional array of the processing units is (a) directly coupled to some processing units of the two-dimensional array of the processing units, (b) indirectly coupled to some other processing units of the two-dimensional array of the processing units, and (c) Chang: Figs. 3-5 and pages 3-4) (Schulz: Figs. 1A and 2-4, and [0038-0041, 0043, 0045-0048, 0052].) (Danninger: [0067-0071, 0078-0080, 0139-0142]) (See discussions in regard to claims 1 and 7-8.)
The reasoning and motivation to combine Chang {modified by Schulz} and Danninger are similar to those of claim 7.
Chang {modified by Schulz and Danninger} does not disclose explicitly but Luick teaches, in the same field of endeavor of data processing circuits and control, a relay channel for relaying data between different relay ports of the processing unit. (Luick: Figs. 13-14; [0098-0101]; relaying = update)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz and Danninger} disclosure with Luick’s teachings as doing so would not change the working of Chang’s {modified by Schulz and Danninger} integrated circuit or Luick’s technique and would provide a practical and/or alternative implementation of the non-uniform Benes network from Chang {modified by Schulz and Danninger}.
Therefore, it would have been obvious to combine Chang {modified by Schulz} with Danninger and Luick to obtain the invention as specified in claim 63. 
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz and Danninger and Luick} as applied to claim 63 discussed above, and further in view of Foster.
Regarding claim 64, which depends on claim 63, Chang {modified by Schulz and Danninger and Luick} does not disclose explicitly wherein the relay channel exhibits zero latency. However, it is well known and commonly practiced in an integrated circuit system with non-blocking crossbar switches to have little or zero latency “so that maximum throughput is achieved with relatively low interference.” (Foster: Abstract; col. 2, lines 54-56; col. 4, lines 42-44; col. 4, line 66 to col. 5, line 2; and col. 5, lines 56-61.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz and Danninger and Luick} disclosure with Foster’s teachings as doing so would not change the working of Chang’s {modified by Schulz and Danninger and Luick} integrated circuit or Foster’s technique and would provide a practical and/or alternative implementation of the non-uniform Benes network from Chang {modified by Schulz and Danninger and Luick} and ensure “that maximum throughput is achieved with relatively low interference.” (Foster: col. 2, lines 54-56 and col. 5, lines 56-58.).
Therefore, it would have been obvious to combine Chang {modified by Schulz and Danninger and Luick} with Foster to obtain the invention as specified in claim 64. 
Allowable Subject Matter
Claims 59-60 are objected to as being dependent upon rejected base claims, respectively, but would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FENG NIU/Primary Examiner, Art Unit 2669